MOORE, Circuit Judge
(concurring in the result):
I concur in the result which calls for the service of an amended complaint in default of which an order of dismissal may be entered. The factual situation appears to have changed, and to be changing, radically since charges were made that James P. Mahony was too closely connected with some of the defendants to bring any action against them with or without enthusiasm. In any amended complaint, the limited partners will have to disclose amongst other things (1) why Mahony’s successor, Edward Feldman, is (if he be) similarly tainted; (2) why any representative of the courts or of the general partners is legally disqualified from trying to work out a solution of the rather complicated financial situation in which the parties find themselves or to bring any necessary lawsuits; and (3) the basis, if any, of any cause of action, apart from conclusory allegations which they, the limited partners, should have a right to bring or take over. In short, by this concurrence, I do not concede the right of these limited partners to bring this action on the facts thus far alleged nor deny that there is any possibility that an amended complaint may not reveal such a right. This issue can only be determined in the light of the factual allegations of a new complaint. This is the result wisely reached by my colleague, Judge Friendly, in which I concur.